DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Restriction to one of the following inventions is required under 35 U.S.C. 121:

     I. Claims 1-7, drawn to a fusion protein and compositions thereof classified in Class/subclass                     
        C07K 16/40, for example.

    II. Claims 8-18, drawn to methods of treating cancer comprising administering anti-CD40 
         Antibodies, classified in Class/subclass A61K 39/395. 

3. Groups I and II are related as products and processes of using. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 

    The products of Group I can be used in a materially different process, such as a variety of bioassays, detection assays, screening procedures and purifications procedures other than the methods of Group II.
     There are a number of methods employing process steps, ingredients and endpoints that can treat cancer other than the claimed fusion proteins. 
 
     Therefore they are patentably distinct.

4.  Because these inventions are distinct for the reasons given above and the search required for any group from Groups I-II is not required for any other group from Groups I-II and Groups I-II have acquired a separate status in the art because the searches are not co-extensive and encompass divergent subject matter, restriction for examination purposes as indicated is proper.

     Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
     (a) the inventions have acquired a separate status in the art in view of their different classification;
      (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
     (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
     (d) the prior art applicable to one invention would not likely be applicable to another invention;
     (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 

must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
     If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

5.  In addition to electing a Group from Groups I-II above, the following is set forth.

     A)  Applicant is required to elect
      a specific functional Component B (e.g., CD40L recited in claim 3, specific anti-CD40 antibodies; e.g., see paragraphs [0096]-[00110] or the specification; including relative SEQ ID NOS. and/or lab designations, if available)
      AND
      a specific species of a linker (e.g., see claim 6; also see paragraphs [00127]-[00128] of the specification).
 
    The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.

    These species are distinct because the antibodies differ with respect to their structures and do not rely upon a common structure for a common utility.

     Applicant is required to elect a single disclosed species (e.g. specific species of an anti-CD40 antibody defined by SEQ ID NOS. of heavy/light chains, CDRs, etc.) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 



     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

     B)  In addition to electing a species from (A) above,
           if applicant elects Group II,
     then applicant is required to elect the specific proliferative disorder (e.g.,. cancers/tumors in paragraphs [00169]-[00172]; e.g., CLL, multiple myeloma, breast carcinoma, etc.)
     AND 
     whether the methods of treating cancer further comprise administering a vaccine OR
     NOT further administering a vaccine (e.g., see claims 9-11).
    
     The cancers have different etiologies and therapeutic endpoints. 

      Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 

     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

      Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 8 and 12 are generic, for example.

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

6. Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed. 






8.  The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
     In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
    Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
December 3, 2021